Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 10/04/2019. Claims 1-15 are pending in the case. All claims are examined and rejected accordingly.

Priority 
The present application claims priority under 35 U.S.C. §119 to CN patent Application No. 201710225547.5, filed on 2017/04/07. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
As required by MPEP § 609(c), Applicant’s submission of the Information Disclosure Statement (IDS) dated 10/17/201912/13/2019, 04/07/2021, 05/04/2021, 07/09/2021, 12/14/2021 and 12/30/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being by Bibera et al., (Pub. No.: US 20180227118 A1, Pub. Date: August 9, 2018) 

Regarding independent Claim 1, 
	Bibera teaches a device comprising:
a processing unit; a memory coupled to the processing unit and including instructions stored thereon, the instructions, when executed by the processing unit (see Bibera Fig.1, [0019], processor 105 may retrieve and execute programming instructions stored in the memory 125 or storage 130.”), causing the device to perform acts as below: 
receiving an accessing request to a co-ownership database system from a first member of the database system (see Bibera Fig.3, [0035], [0051], “an access request may be received with respect to the DBMS. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the access request.” … [0051], describing “set of administrator users may include one or more individuals who are authorized (e.g., trusted) with control, authority, or responsibility with respect to one or more aspects of the central database”… “set of non-administrator users may include consumers, clients, . the set of administrator and non-administrator users are the co-owners database system ), the database system comprising: 
an underlying database for storing data of multiple members of the database system (see Bibera Fig.2, [0025],  “A database 232 (underlying database) may include one or more tables 235 and, in some embodiments, one or more indexes 240. A database table 235 may organize data into rows and columns. Each row of a database table 235 may correspond to an individual entry, a tuple, or a record in the database 232.”)
a rule set defining constraints on operations of the multiple members over the database system (see Bibera Fig.5, [0051],  “the accessibility of the central database and the blockchain database may be configured at module 538. Generally, configuring can include setting up, arranging, modifying, regulating, governing, handling, or otherwise managing the accessibility of the central database and the blockchain database. In embodiments, the central database may be configured for accessibility by a set of administrator users. The set of administrator users may include one or more individuals who are authorized (e.g., trusted) with control, authority, or responsibility with respect to one or more aspects of the central database. In embodiments, configuring the central database for accessibility by the set of administrator users may include modifying a set of access permissions to allow the set of administrator users to perform read operations or write 
a blockchain storing a record of an operation history of the database system (see Bibera: Fig.3, [0038], “the blockchain database may be configured to import updated data from the central database, format it as a block, and store it within the blockchain database. Other methods of managing both the central database and the blockchain database are also possible.”)
 verifying the accessing request based on the rule set (see Bibera Fig.5, [0052], “utilizing a smart contract to manage access to one or more portions of the set of blockchain data. In embodiments, configuring the blockchain database for accessibility may include structuring (e.g., composing, developing, programming) the smart contract to permit limited access to a subset of the set of blockchain data by the set of non-administrator users. For instance, the smart contract may specify a list of individuals (e.g., account holders, account owners) that are authorized to approve or deny changes with respect to a particular subset of the set of blockchain data stored in the blockchain database (e.g., changes made with respect to the account or account data of the specified individuals).”; and 
processing the accessing request based on a result of the verification (see Bibera Fig.5, [0054], “private key cryptography feature may be resolved to carry-out the access request with respect to the blockchain database at module 542. Generally, resolving can include instantiating, formulating, generating, calculating, instituting, 

Regarding Claim 2, 
	Bibera teaches all the limitations of claim 1. Bibera further teaches the system wherein the acts further comprise setting the rule set (see Bibera: Fig.5, [0051], “the accessibility of the central database and the blockchain database may be configured at module 538. Generally, configuring can include setting up, arranging, modifying, regulating, governing, handling, or otherwise managing the accessibility of the central database and the blockchain database.”), the setting comprising: 
receiving a setting request for setting the rule set from a second member among the multiple members (see Bibera: Fig.5, [0051], “the central database may be configured for accessibility by a set of administrator users. The set of administrator users may include one or more individuals who are authorized (e.g., trusted) with control, authority, or responsibility with respect to one or more aspects of the central database.”)
broadcasting the setting request to the multiple members (see Bibera: Fig.3, [0037], “a valid user authorization to carry-out the access request may be received with respect to the blockchain database at block 391. The valid user authorization may be associated with the access request. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the valid user authorization to carry-out the access request. The valid user authorization may include a permission, 
in response to a predefined number of members among the multiple members confirming the setting request, updating the rule set based on the setting request (see Bibera: Fig.3,  [0047], “a receiving module 518 configured to receive an access request, and a maintaining module 520 configured to maintain both the central database and the blockchain database in response to receiving the access request. The operational steps described herein may be performed dynamically (e.g., in real-time, ongoing, on-the-fly) to streamline operating system update management. The DBMS management system 510 may be communicatively connected with a module management system 530 that includes one or more modules for implementing aspects of DBMS management.”

Regarding Claim 3, 
	Bibera teaches all the limitations of claim 1. Bibera further teaches the system wherein the verifying the accessing request based on the rule set (see Bibera: Fig.3, [0037], “The valid user authorization may include a permission, allowance, verification, or other authentication to indicate that a particular user has approved of the access request”), comprises: 
obtaining an object in the database system which the accessing request relates to, and an operation to be performed on the object (see Bibera: Fig.3, [0035], “an access request may be received with respect to the DBMS. Generally, receiving can include 
verifying based on the rule set whether the first member has the right to perform the operation on the object (see Bibera: Fig.3, [0037], “a valid user authorization to carry-out the access request may be received with respect to the blockchain database at block 391. The valid user authorization may be associated with the access request. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the valid user authorization to carry-out the access request. The valid user authorization may include a permission, allowance, verification, or other authentication to indicate that a particular user has approved of the access request. The valid user authorization may be received from a user designated as the owner, primary account holder, administrator, or other authorized individual with respect to the set of central data/set of blockchain data.”)

Regarding Claim 4, 
	Bibera teaches all the limitations of claim 1. Bibera
in response to determining the accessing request is a creating request for creating a new object in the underlying database, broadcasting the creating request to the multiple members (see Bibera: Fig.3, [0035], “the access request may indicate an updated or revised value for one or more data cells, columns, or rows of the DBMS) and 
in response to a predefined number of members among the multiple members confirming the creating request, creating the new object in the underlying database (see Bibera: Fig.3, [0037], “a valid user authorization to carry-out the access request may be received with respect to the blockchain database at block 391. The valid user authorization may be associated with the access request. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the valid user authorization to carry-out the access request. The valid user authorization may include a permission, allowance, verification, or other authentication to indicate that a particular user has approved of the access request. The valid user authorization may be received from a user designated as the owner, primary account holder, administrator, or other authorized individual with respect to the set of central data/set of blockchain data.”)

Regarding Claim 5, 
	Bibera teaches all the limitations of claim 1. Bibera further teaches the system wherein the acts further comprise:
adding a constraint to the rule set, the constraint limiting an operation allowed to be 25WO 2018/187133PCT/US2018/024989 performed on the new object by at least one member among the multiple members Bibera: Fig.5, [0051], “the set of non-administrator users may include consumers, clients, account holders, or other individuals who utilize one or more services provided by the central database. In embodiments, configuring the central database for inaccessibility by the set of non-administrator users may include modifying the set of access permissions to prevent (e.g., deny, disallow, limit, restrict) the set of non-administrator users from performing one or more types of operations with respect to the set of central data. As an example, the set of non-administrator users may be authorized for read-only access to a subset of the set of central data (e.g., data related to an account that they own), and restricted from performing write operations with respect to the set of central data (e.g., to maintain data integrity and security).”

Regarding Claim 6, 
	Bibera teaches all the limitations of claim 1. Bibera further teaches the system wherein, the rule set is stored in the blockchain (see Bibera: Fig.5, [0049], “a set of code to interact with the blockchain database may be generated at module 534. The set of code to interact with the blockchain database may be generated in an application program. Generally, generating can include creating, producing, instantiating, developing, initiating, configuring, or otherwise establishing the set of code to interact with the blockchain database. The set of code may include a collection of computer instructions for governing communication between the blockchain database and other databases and computer nodes (e.g., the central database). In embodiments, the set of code may define the security protocols, data encryption, source and destination addresses for use by the central database to transfer or access.”)

Regarding independent claim 14 and 15, 
	Claim 14 is directed to a computer-implemented method and Claim 15 is directed to a non-transient computer storage medium and both the claims have similar/same claim limitations as Claim 1 and are rejected with the same rationale.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera et al., as applied to claims 1-6 as shown above and in further view of Beecham  et al (Pub. No.: US 20190288850 A1, Pub. Date: September 19, 2019).

Regarding Claim 7, 
	Bibera teaches all the limitations of claim 1. Bibera does not reach the system of creating an index for the record in the blockchain and storing a copy of the index to a timestamping service external to the database system.
	However, Beecham teaches the system wherein:
creating an index for the record in the blockchain (see Beecham: Fig.3, [0120], [0121], “new records may be added with new versions of the document to the data structure 70, and pointers to a most recent version of the document may be updated, for example, in the lower-trust database 14 to reference those newer versions”, … [0121], “the translator 20 described above may maintain in memory an index that maps pointers to uniform resource identifiers of storage compute nodes 26 and directed acyclic graphs maintained by the storage compute nodes, and in some cases, the DNS 18 and 
storing a copy of the index to a timestamping service external to the database system (see Beecham: Fig.4, [0106], “attributes of nodes or blocks of nodes (which may themselves be characterized as nodes in some cases) may further include a timestamp at which the node was formed, an identifier of a tenant account or data repository where data in the note is stored in the lower-trust data store 14, a date the node was created, and the like.”)
 	Because both Bibera and Beecham are in the same/similar field of endeavor of managing Database systems using a Blockchain database, It would have been obvious to one of ordinary skill in the art having the teachings of Bibera and Beecham before the effective filing date of the claimed invention to modify Bibera’s database management system using a blockchain database with index creation and storage as taught by Beecham. One would have been motivated to make such a combination in order to provide users an efficient security and integrity of the data in the data store (see Beecham: [0003])

Regarding Claim 8, 
	Bibera and Beecham teach all the limitation of claim 7. Beecham further teaches the system wherein the creating an index for the record (see Beecham: Fig.3, [0120], [0121], “new records may be added with new versions of the document to the data structure 70, and pointers to a most recent version of the document may be updated, for example, in the lower-trust database 14 to reference those newer versions”, … [0121], “the translator 20 described index that maps pointers to uniform resource identifiers of storage compute nodes 26 and directed acyclic graphs maintained by the storage compute nodes, and in some cases, the DNS 18 may map those uniform resource identifiers to Internet Protocol addresses and port numbers of the corresponding storage compute nodes 26.”),  comprises 
creating a Merkle tree as the index by taking the record as a leaf node (see Beecham: Fig.4, [0104], “groups of nodes may be added as a "block," for instance with each block corresponding to a binary tree having documents stored in leaf nodes…blocks have an integer index, a block capacity, a cryptographic hash value based on all of the nodes in the block (like a Merkle root), the nodes within the block, and a cryptographic hash based on content of a previous block (e.g., based on all values in the block, based on a Merkle root of that block, or the like).”; and 
the storing the copy to the timestamping service external to the database system(see Beecham: Fig.4, [0106], “attributes of nodes or blocks of nodes (which may themselves be characterized as nodes in some cases) may further include a timestamp at which the node was formed, an identifier of a tenant account or data repository where data in the note is stored in the lower-trust data store 14, a date the node was created, and the like.”), comprises storing a copy of a root of the Merkle tree to the timestamping service (see Beecham: [0084] Merkle Trees generally work by a tree of cryptographic hashes in which each element of the tree contains a hash of the information contained by its children, and leaf elements are hashes of the subject data stored in the Merkle Tree. In many traditional implementations of Merkle Trees for the purposes of storing 

Regarding Claim 9, 
	Bibera and Beecham teach all the limitation of claim 7. Bibera further teach the system wherein the acts further comprise: 
in response to receiving a confirming request for confirming the accessing request (see Bibera: Fig.3, [0037], “The valid user authorization may include a permission, allowance, verification, or other authentication to indicate that a particular user has approved of the access request”)
obtaining a copy of an index associated with the accessing request from the timestamping service ( see Bibera
obtaining an index associated with the accessing request based on the blockchain (see Bibera: Fig.3, [0036], “both the central database and the blockchain database may be maintained in response to receiving the access request. Generally, maintaining can include modifying, up-keeping, retaining, revising, sustaining, or otherwise managing both the central database and the blockchain database. In embodiments, maintaining the central database and the blockchain database may include updating both the set of blockchain data stored in the blockchain database and the set of central data stored in the central database in response to receiving the access request”); and 
in response to the copy matching to the index, confirming the accessing request as trustworthy ( see Bibera: Fig.3, [0051], “the accessibility of the central database and the blockchain database may be configured at module 538. Generally, configuring can include setting up, arranging, modifying, regulating, governing, handling, or otherwise managing the accessibility of the central database and the blockchain database. In embodiments, the central database may be configured for accessibility by a set of administrator users. The set of administrator users may include one or more individuals who are authorized (e.g., trusted) with control, authority, or responsibility with respect to one or more aspects of the central database.”)
(See Claim 7 above for the motivation to combine Bibera and Beecham)

Regarding Claim 10, 
	Bibera and Beecham teach all the limitation of claim 8. Bibera further teach the system wherein the acts further comprise receiving a tracing request that queries operations performed on the database system within a time period; and returning a query result based on the record in the blockchain (see Bibera: Fig.3, [0036], “maintaining may include first updating the set of central data in the central database as directed by the access request, and subsequently instructing the blockchain database to query the central database to retrieve the updated set of central data. In embodiments, maintaining may include using the database management module of the DBMS to periodically (e.g., once per day, once per hour, after each transaction, after 10 transactions) to periodically synchronize the central database and the blockchain database. Accordingly, the blockchain database may be configured to import updated data from the central database, format it as a block, and store it within the blockchain database. Other methods of managing both the central database and the blockchain database are also possible.”)
(See Claim 7 above for the motivation to combine Bibera and Beecham)

Regarding Claim 11,
	Bibera and Beecham teach all the limitation of claim 10. Bibera further teach the system wherein the acts further comprise 
in response to receiving a confirming request for confirming an operation in the query result (see Bibera: Fig.3, [0036], “maintaining may include first updating the set of central data in the central database as directed by the access request, and subsequently instructing the blockchain database to query the central database to 
obtaining a copy of an index associated with the operation from the timestamping service (see Bibera: Fig.3, [0039], “blockchain databases may be used to maintain a secure copy of data stored in a central database, such that unauthorized changes to the central database may be detected (e.g., to prevent tampering with database data by database administrators or other authorized users). Additionally, utilization of a blockchain database may be associated with database management flexibility, as institutions (e.g., companies, organizations) may retain existing database systems in addition to the blockchain database.”;
obtaining an index associated with the operation based on the blockchain; and 
in response to the copy matching to the index, confirming the operation as trustworthy (see Bibera: Fig.3, [0051], “the central database may be configured for accessibility by a set of administrator users. The set of administrator users may include one or more individuals who are authorized (e.g., trusted) with control, authority, or responsibility with respect to one or more aspects of the central database.”


Regarding Claim 12,
	Bibera and Beecham teach all the limitation of claim 7. Bibera further teach the system wherein the acts further comprise: 
in response to the accessing request relating to the underlying database (see Bibera: Fig.3, [0051], “the accessibility of the central database and the blockchain database may be configured at module 538. Generally, configuring can include setting up, arranging, modifying, regulating, governing, handling, or otherwise managing the accessibility of the central database and the blockchain database.”
parsing the accessing request as an operation instruction for an access to the underlying database (see Bibera: Fig.3, [0051], “the central database may be configured for accessibility by a set of administrator users. The set of administrator users may include one or more individuals who are authorized (e.g., trusted) with control, authority, or responsibility with respect to one or more aspects of the central database. In embodiments, configuring the central database for accessibility by the set of administrator users may include modifying a set of access permissions to allow the set of administrator users to perform read operations or write operations with respect to the set of central data (e.g., or a subset of the set of central data).” and 
executing the operation instruction in the underlying database (see Bibera: Fig.3, [0051], configuring can include setting up, arranging, modifying, regulating, governing, 
(See Claim 7 above for the motivation to combine Bibera and Beecham)

Regarding Claim 13,
	Bibera and Beecham teach all the limitation of claim 12. Bibera further teach the system wherein the acts further comprise:
26WO 2018/187133PCT/US2018/024989storing a log associated with the operation instruction to a record in the blockchain (see Bibera: Fig.3, [0044], “recording can include documenting, saving, logging, archiving, copying, filing, cataloging, or chronicling the mismatch of the first central entry and the first blockchain entry. The blockchain permanent log may include a data store maintained within or together with the blockchain database (e.g., the same physical data store as the blockchain database)”  
creating a further index for the record in the blockchain (see Bibera: Fig.3, [0026], “the optimizer 220 creates the query access plan. The optimizer 220 may be implemented as computer program instructions that optimize the access plan in dependence upon database management statistics. Database statistics may reveal, for example, that there are only two identification values in a transactions table--so that it is an optimization, that is, more efficient, to scan the transactions table rather than using an index”; and 
merging the further index to the index ( see Bibera: Fig.3, [0036], “both the central database and the blockchain database may be maintained in response to receiving the access request. Generally, maintaining can include modifying, up-keeping, retaining, 
(See Claim 7 above for the motivation to combine Bibera and Beecham)

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20180039667 A1
Pierce; Ryan
SYSTEMS AND METHODS FOR BLOCKCHAIN RULE SYNCHRONIZATION
US 20170337534 A1
Goeringer; Steven John
SYSTEMS AND METHODS FOR BLOCKCHAIN VIRTUALIZATION AND SCALABILITY


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177